R E C E l V E D UNITED sTATEs DISTRICT CoURT
g WESTERN DISTRICT oF LoUIsIANA
.|AN - 2019 ALEXANDRIA DIVISION

TONY H. MOOHE. CLERK
WESTERN DIBTR|CT OF LOU|S|ANA
ALEXANDH|A. LOU|SIANA

ALFONSO CAMPA'QUINTANILLA CIVIL ACTION NO. 1518-cv'1368'P
Petitioner

VERSUS

WARDEN JUDGE DEE D. DRELL
Respondent MAG. JUDGE PEREZ'MONTES

 

J U D G M E N T
For the reasons contained in the Report and Recornrnendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring With the Magistrate Judge’s findings under the applicable laW; it is
ORDERED that Carnpa'Quintanilla’s §2241 petition is DENIED and
DISMISSED With prejudice as he has received all the federal credit to Which he is
entitled.

m

.. l c
SIGNED this § day of January 2019, at AleXandria, Louisiana.

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

